 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 6260 
 
AN ACT 
To designate the facility of the United States Postal Service located at 211 Hope Street in Mountain View, California, as the Lieutenant Kenneth M. Ballard Memorial Post Office. 
 
 
1.Lieutenant Kenneth M. Ballard Memorial Post Office 
(a)DesignationThe facility of the United States Postal Service located at 211 Hope Street in Mountain View, California, shall be known and designated as the Lieutenant Kenneth M. Ballard Memorial Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lieutenant Kenneth M. Ballard Memorial Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
